Citation Nr: 1307856	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for insulin dependent diabetes mellitus, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for diabetic neuropathy of the upper and lower extremities and lips, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial compensable rating for glaucoma with hypertensive retinopathy prior to April 17, 2006, and for a rating in excess of 10 percent thereafter.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  Further, the record reflects he had additional service in the Reserves. 

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board notes that the Veteran also perfected an appeal on the issue of service connection for glaucoma.  By an October 2012 rating decision, service connection was established for glaucoma associated with the already service-connected hypertensive retinopathy.  This rating decision assigned a noncompensable (zero percent) rating from February 2, 2006, with a 10 percent rating effective from April 17, 2006.  In view of the foregoing, this service connection claim has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, as the Veteran had already perfected an appeal on the issue of entitlement to a higher rating for the hypertensive retinopathy, the Board must adjudicate the appropriate rating for this combined disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in April 2009, July 2010 and January 2011.  In April 2009, the case was remanded for further development to include obtaining records from the Social Security Administration, and for the Veteran to be afforded pertinent VA examinations.  Records from the SSA were subsequently obtained and associated with the claims folder, and the Veteran was afforded VA medical examination in June 2009.

In July 2010 the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901. The requested opinion was subsequently promulgated in September 2010 and a copy of this opinion was sent to the Veteran and his representative in September 2010.  

In January 2011, the Board observed that the Veteran had requested the September 2010 VHA opinion be considered by the agency of original jurisdiction.  Accordingly, the Board remanded the case for the AOJ to consider this opinion, which, in pertinent part, addressed the claims of service connection for diabetes mellitus and diabetic neuropathy.  The Board also remanded the case for the Veteran to be accorded a new VA medical examination to evaluate the current nature and severity of his service-connected hypertensive retinopathy, which was accomplished in February 2011.  Finally, the Board directed that development and adjudication be accomplished on the Veteran's claims of service connection for sleep apnea and for an increased rating for his service-connected headaches as these claims were inextricably intertwined with the TDIU claim.  In pertinent part, the Veteran was accorded a VA medical examination for his headaches claim in February 2011, and for his sleep apnea claim in June 2012.  A rating of 30 percent was subsequently assigned for the Veteran's headaches by a May 2012 rating decision, while the sleep apnea claim was denied in an October 2012 Supplemental Statement of the Case (SSOC).  

In view of the foregoing, the Board finds that the development directed by the prior remands has been substantially accomplished.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, further action is still required with respect to claims of entitlement to a rating in excess of 10 percent glaucoma and hypertensive retinopathy, service connection for sleep apnea, and TDIU.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has insulin dependent diabetes mellitus as a result of his military service and/or as secondary to a service-connected disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has diabetic neuropathy of the upper and lower extremities and lips as a result of his military service and/or as secondary to a service-connected disability.

3.  The rating criteria in effect prior to December 10, 2008, mandated a minimum rating of 10 percent for glaucoma.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for insulin dependent diabetes mellitus are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for a grant of service connection for diabetic neuropathy of the upper and lower extremities and lips, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for a rating of at least 10 percent for service-connected glaucoma with hypertensive retinopathy, effective February 2, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012); 38 C.F.R. § 4.84a, Diagnostic Code 6006-6013 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes, however, that the Veteran's appeal regarding his service-connected glaucoma with hypertensive retinopathy originates from a disagreement with the initial rating assigned following the establishment of service connection.  Both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, VA's duty to notify on this issue is satisfied.  Nevertheless, the Board does observe that this issue was included as part of VCAA-complaint notification sent in March 2007 and June 2009.

With respect to the diabetes mellitus and diabetic neuropathy claims, the Board observes that pre-adjudication notice was sent for these claims via a March 2006 letter, which is clearly prior to the April 2006 rating decision that initially adjudicated these claims.  They were also addressed by the March 2007 and June 2009 letters, as well as letters dated in September 2009 and January 2010.  This case was last adjudicated below by the October 2012 SSOC, which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case, and the information used by VA to determine disability rating(s) and effective date(s) if service connection is established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

For the reasons detailed below, the Board finds that the Veteran is entitled to at least a compensable rating of 10 percent for glaucoma with hypertensive retinopathy for the period prior to April 17, 2006, and that further development is required with respect to the issue of entitlement to a rating in excess of 10 percent.  

The Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the claims of service connection for diabetes mellitus and diabetic retinopathy.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the January 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indentified outstanding evidence which relates the etiology of either disability to service and/or as secondary to a service-connected disability.

With respect to the January 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statement of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the March 2011 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also notes that the Veteran was accorded VA medical examinations in April 2006 and June 2009 which included opinions that addressed the etiology of his diabetes mellitus and diabetic neuropathy.  Such opinions were also advanced in the September 2010 VHA opinion.  As these opinions were based upon an accurate understanding of these disabilities, as well as the Veteran's documented medical history, based upon review of his VA claims folder, the Board finds they supported by an adequate foundation.  No prejudice has been demonstrated with respect to these opinions.  Although the April 2006 and June 2009 VA examiners provided little or no rationale in support of their opinions, this deficiency has been corrected by the rationale provided by the September 2010 VHA opinion.  Accordingly, the Board finds that this evidence is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Initially, the Board notes that there is no indication of diabetes mellitus or diabetic neuropathy in the Veteran's service treatment records, to include his 1977 expiration of term of service examination.  There were also no findings of these disabilities for years after his separation from service, to include a January 1983 VA medical examination.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.).

The Board also notes that diabetes mellitus and diabetic neuropathy involve a complex disease process that is not subject to lay observation.  Therefore, competent medical evidence is required to diagnose these disabilities and determine the etiology thereof.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Nevertheless, the record does not reflect he contends either disability is directly related to service.  Rather, he contends that they are secondary to his service-connected hypertension.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Board notes that the impact one disability has upon another, particularly here as we are discussing multiple disease processes, involves complex medical issues that requires competent medical evidence to resolve.  Further, this is consistent with Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  The Board has already determined that the Veteran's contentions do not constitute competent medical evidence.

The Board observes that there is competent medical evidence that both supports and refutes the Veteran's contention of secondary service connection.  For example, in a January 2009 letter, W. G. Jackson, M.D., asserted that the Veteran had thirteen listed conditions, including diabetes and peripheral neuropathy, which "are either directly caused or aggravated by his service connected hypertension."

At an April 2006 VA examination, a VA nurse practitioner practicing in the area of general internal medicine opined that hypertension is a risk factor for the development of diabetes mellitus, but does not itself cause diabetes.  

At a June 2009 VA examination, a VA physician noted, in part, that the Veteran was diagnosed with hypertension in 1977 and adult onset diabetes mellitus type 2 in 1996.  The VA physician stated that diabetes mellitus is a separate disease entity and is not directly related to the Veteran's military service or caused by his service-connected hypertension; it is not aggravated by his service-connected hypertension.  Further, the VA physician stated the Veteran had peripheral neuropathy, which is not caused or aggravated by the Veteran's service-connected hypertension.  It was noted that the hypertension was essential in nature.  Moreover, the VA physician stated that there may be an aggravation of the hypertension from the diabetes.  

In a September 2009 addendum, the June 2009 VA physician stated that the Veteran's peripheral neuropathy was not caused or aggravated by his service in the military.  It was also noted that the Veteran was diagnosed with diabetes mellitus in 1996, and that the earliest reference to peripheral neuropathy was in 2006.

In the September 2010 VHA opinion, it was stated that while diabetes could be a cause of hypertension, it was unlikely that hypertension was a cause or aggravating factor of the Veteran's diabetes.  It was acknowledged that hypertension could aggravate the macrovascular and microvascular complications of diabetes, but it does not appear to be the case with the diabetes itself.  Further, it was noted that diabetes could be a cause of hypertension.  Regarding the neuropathy, it was noted that hypertension has been associated with an increased risk of diabetic peripheral neuropathy; that literature notes a significant association between hypertension and diabetic or peripheral neuropathy, but causality cannot be determined from these studies.  Moreover, it was stated that hypertension appeared to be a risk factor for diabetic or peripheral neuropathy, but it cannot be said that hypertension is a cause or aggravating factor for diabetic or peripheral neuropathy.  The physician who completed this opinion cited to various medical treatise evidence in support of the conclusions of the VHA opinion.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, it appears that Dr. Jackson, the April 2006 VA nurse practitioner, the June 2009 VA physician, and September 2010 VHA physician were all aware of the Veteran's claim of secondary service connection.  However, it is not clear to what extent Dr. Jackson was aware of the documented medical history regarding the Veteran's hypertension, diabetes mellitus, and diabetic neuropathy.  The VA clinicians were aware of this information based upon review of the VA claims folder.  In fact, June 2009 VA physician noted the year of onset for all of these disabilities.  The Board also notes that it does not appear that Dr. Jackson or the VA clinicians' opinions were expressed in equivocal or speculative language.  Nevertheless, little or no rationale appears to be provided in support of Dr. Jackson's opinion or that of the April 2006 and June 2009 VA clinicians' opinions other than the latter's reference to their separate disease processes and that diabetes may aggravate the hypertension.  The September 2010 VHA opinion did include references to various medical treatise evidence in support of the conclusion that while hypertension is an associated risk factor for both diabetes mellitus and neuropathy, the hypertension was not actually considered a causative or aggravating element thereof.  As this provides the most thorough rationale of the opinions expressed, the Board finds that it is entitled to the most weight.  The Board also notes that while the April 2006 and June 2009 VA clinicians did not provide sufficient rationale, their opinions are consistent with that of the September 2010 VHA opinion.  Moreover, the Board finds it significant that the majority (3 of 4) competent medical opinions in this case have concluded that neither the diabetes mellitus nor the neuropathy was caused or aggravated by the Veteran's service-connected hypertension.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has insulin dependent diabetes mellitus and/or diabetic neuropathy as a result of his military service and/or as secondary to a service-connected disability.

As an additional matter, the Board acknowledges that diabetes mellitus is recognized as a chronic disease subject to presumptive service connection if found to be present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  However, the Board has already determined that the record reflects the disability was first shown years after his separation from service.  Therefore, service connection is not warranted pursuant to these presumptive provisions.

The Board also acknowledges that 38 C.F.R. §§ 3.307, 3.309(e) provide that service connection will be established on a presumptive basis for type 2 diabetes mellitus if diagnosed any time after separation from service, but only in cases where the claimant was exposed to herbicides while on active duty.  Here, the record does not reflect the Veteran had active service in the Republic of Vietnam, or that he was otherwise exposed to herbicides during his military service.  Therefore, these presumptive provisions are not applicable either, nor does any other presumptive provision appear to apply in this case.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for diabetes mellitus and diabetic neuropathy.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

Higher Ratings

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Further, in this case the Veteran is already in receipt of "staged" ratings for his service-connected glaucoma with hypertensive retinopathy.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Initially, the Board notes that the 10 percent rating assigned for the Veteran's glaucoma with hypertensive retinopathy was pursuant to the current version of Diagnostic Code 6013 which provides for a 10 percent rating for open-angle glaucoma if continuous medication is required.  38 C.F.R. § 4.97 (2012).  The Board notes, however, that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543  (November 10, 2008).  As the claim in this case was filed in 2006, clearly prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

Under the rating criteria in effect prior to December 10, 2008, retinopathy is rated analogous to chronic retinitis under Diagnostic Code 6006, which provides for a rating from 0 to 100 percent based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining a minimum 10 percent additional rating during active pathology.  There is to be a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008) (i.e., as in effect prior to December 10, 2008).  

Under the criteria in effect prior to December 10, 2008, Diagnostic Code 6013, provided that glaucoma, simple, primary, noncongestive, is rated based on impairment of visual acuity of field loss.  A minimum rating is 10 percent.  See 38 C.F.R. § 4.84a (2008). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a (2008).

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 and rounded up represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

According to 38 C.F.R. § 4.76a (2008), Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

Visual field defects are rated under Diagnostic Code 6080 (2007).  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a (2007).

Inasmuch as the criteria in effect prior to December 10, 2008, mandated a minimum compensable rating of 10 percent for glaucoma, and glaucoma has been recognized as part of the service-connected disability throughout the pendency of this case, the Board finds that the Veteran is entitled to a 10 percent rating for his service-connected glaucoma with hypertensive retinopathy prior to April 17, 2006.

The Board must now address whether a rating in excess of 10 percent is warranted for this service-connected disability.  As noted in the introduction, this issue is addressed in the REMAND portion of the decision below.






ORDER

Service connection for insulin dependent diabetes mellitus, to include as secondary to service-connected hypertension, is denied.

Service connection for diabetic neuropathy of the upper and lower extremities and lips, to include as secondary to service-connected hypertension, is denied.

Effective February 2, 2006, an initial compensable rating of at least 10 percent for glaucoma with hypertensive retinopathy, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

In this case, although the Board regrets the additional delay, further action is still required with respect to claims of entitlement to a rating in excess of 10 percent glaucoma and hypertensive retinopathy, service connection for sleep apnea, and TDIU.

In regard to the issue of a rating in excess of 10 percent for glaucoma with hypertensive retinopathy, the Board noted in January 2011 that the June 2009 VA eye examiner noted that a Goldmann chart was completed and sent; but that review of the claims folder does not reveal any Goldmann chart associated with the June 2009 examination.  Accordingly, the Board remanded the case for a new examination and specifically stated in the remand directives that the examiner was to provide a Goldmann chart.  The Veteran was subsequently accorded a new VA eye examination in February 2011.  However, once again the examiner noted that a Goldmann chart was completed and sent, but no such chart appears in the records assembled for the Board's review.

As this is the second time that such a chart was noted as having been completed and sent, but not made part of the documents assembled for the Board's review, it appears unclear whether these charts were not sent to the Board or whether they do not exist.  The Board has previously determined that the June 2009 eye examination was inadequate without this chart.  Further, the Court has held that VA records that are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.  If it is determined that these charts do not exist, then the Veteran must be accorded a new examination that does include this chart.

As to the sleep apnea claim, the January 2011 remand directed that action be undertaken with respect to this and the headaches claim as they were inextricably intertwined with the TDIU claim.  However, the sleep apnea claim was not actually on appeal at that point, nor had it been adjudicated.  Therefore, even though it was listed as part of the October 2012 SSOC, this appears to have been the initial adjudication of that claim.  Moreover, a December 2012 post-remand brief from the Veteran's accredited representative expressed disagreement with the denial of service connection for the sleep apnea.  Consequently, it appears a timely Notice of Disagreement (NOD) has been received for the initial denial of service connection for sleep apnea.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  Although this claim was included as part of the October 2012 SSOC, the Board finds that it is not adequate because it did not inform the Veteran of his right to appeal and the other requirements of 38 C.F.R. §§ 19.29 and 19.30.  Accordingly, the matter must be remanded to the RO for issuance of an SOC.

Finally, the Board notes that the resolution of the glaucoma with hypertensive retinopathy and sleep apnea claims may impact whether the Veteran is entitled to a TDIU.  Therefore, these claims are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development directed on the other claims have been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to service connection for sleep apnea and advise him of the time period in which to perfect an appeal.  

2.  Obtain the Goldmann charts referenced as having been completed and sent as part of the June 2009 and February 2011 VA eye examinations.  Please also obtain the names and addresses of all medical care providers who have treated the Veteran for glaucoma and hypertensive retinopathy since February 2011.  After securing any necessary release, obtain those records not on file.

If it is determined that the Goldmann charts referenced by the June 2009 and February 2011 VA examinations are unavailable, then the Veteran should be accorded a new VA examination of his eyes which does include a completed Goldmann chart.

3.  After completing any additional development deemed necessary, readjudicate the issues of entitlement to a rating in excess of 10 percent for glaucoma with hypertensive retinopathy and entitlement to a TDIU in light of any additional evidence added to the records assembled for appellate review.  The adjudication of the glaucoma with hypertensive retinopathy should reflect consideration of the criteria for evaluating these disabilities that were in effect prior to December 10, 2008.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC which addresses all of the evidence obtained after the issuance of the October 2012 SSOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


